Exhibit 10.1

ASSIGNMENT OF MEMBERSHIP INTEREST

This Assignment of Interest (this “Assignment”) is made as of the 18th day of
March 2011 from Harold Hamm (the “Assignor”) to Continental Resources, Inc. (the
“Assignee”).

Recitals:

 

  A. Assignor owns all of the limited liability company interests and membership
rights (collectively the “Membership Interest”) in 20 Broadway Associates LLC,
an Oklahoma limited liability company (the “Company”); and

 

  B. Assignor desires to convey to Assignee all of the Membership Interest and
any and all of Assignor’s right, title, and interest of any nature whatsoever in
the Company (such interests and the Membership Interest being referred to in
this Assignment as the “Assigned Interests”) and Assignee desires to acquire the
Assigned Interests;

In consideration of the foregoing, twenty-two million nine hundred sixty-one
thousand six hundred twenty-eight and No/100 Dollars ($22,961,628), consisting
of the purchase price of 20 North Broadway, commissions and related closing
costs, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:

 

  1. Assignor hereby grants, bargains, sells, transfers, assigns, and conveys to
Assignee, its legal representatives, successors, and assigns the Assigned
Interests and warrants the same to be free and clear of any and all lawful
security interests, liens, claims, or encumbrances of any nature, made or
suffered to be made by, through, or under Assignor, but not otherwise.

 

  2. Assignor further represents and warrants that he knows of no claim or
threatened cause of action, which if pursued or filed would constitute a valid
lien or encumbrance against any of the Assigned Interests or any asset of the
Company.

 

  3. Assignor hereby appoints Assignee as Assignor’s agent to transfer the
Assigned Interests on the books of the Company and to take such other and
further actions as may be necessary to give full effect to the assignment
intended hereby.

 

  4. Assignor agrees to execute such other and further instruments, to take such
other and further actions, and provide such further assurances as may be
requested by Assignee to give full effect to the assignment intended hereby.

 

  5. Assignee hereby accepts the foregoing assignment of the Assigned Interests.



--------------------------------------------------------------------------------

  6. This Assignment shall be binding upon and shall inure to the benefit of the
Assignor and Assignee and their respective legal representatives, successors,
and assigns.

 

  7. This Assignment shall be governed by and construed and interpreted in
accordance with the laws of the State of Oklahoma.

 

Assignor:  

/s/ Harold Hamm

  Harold Hamm Assignee:  

/s/ John Hart

  Continental Resources, Inc.   By: John Hart, CFO